         Case: 3:20-cv-00255-jdp Document #: 19 Filed: 11/19/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL B. KINGLSEY,

                              Plaintiff,
         v.
                                                                 OPINION and ORDER
 MONROE COUNTY, ERIC WEINE,
                                                                      20-cv-255-jdp
 AGENT JANE DOE, JOHN DOE 1,
 and JOHN DOE 2,

                              Defendants.


        Pro se plaintiff Michael B. Kingsley contends that employees of the Monroe County

Justice Department violated his constitutional rights when they strip searched him before

collecting the urine samples required under his bond conditions. After screening Kingsley’s

amended complaint under 28 U.S.C. §§ 1915 and 1915A, I concluded that he had failed to

state a claim upon which relief could be granted, and I dismissed his complaint, assessing him

a “strike” under 28 U.S.C. § 1915(g). Dkt. 10.

        Kingsley asks me to alter or amend the judgment under Federal Rule of Civil

Procedure 59(e), Dkt. 13, and he requests leave to file a second amended complaint, Dkt. 12.

I will grant his motion for leave to file a second amended complaint, but I will not rule on his

motion to alter or amend the judgment until I have screened his amended complaint. He also

asks me to amend my findings of fact under Rule 52(b). Dkt. 16. Because I didn’t actually find

any facts and I am allowing Kingsley to file an amended complaint, this motion is unnecessary,

so I will deny it.
        Case: 3:20-cv-00255-jdp Document #: 19 Filed: 11/19/20 Page 2 of 4




                                           ANALYSIS

       The allegations in Kingsley’s complaint concern strip searches performed in the Monroe

County Justice Department between April and September 2017 while Kingsley was released

on conditions. Defendants performed the strip searches before collecting urine samples from

Kingsley as one of the conditions. In my screening order, Dkt. 10, I concluded that the details

Kingsley provided—that a defendant described the search as the “hokey-pokey” and that the

searches took place in an unclean room that smelled of body odor and urine—did not rise to

the level of a constitutional violation. And I concluded that Kingsley’s allegations that the

searches were harassing, humiliating, and embarrassing were too conclusory to state a claim.

       Kingsley asks me to alter or amend the judgment pursuant to Federal Rule of Civil

Procedure 59(e). I apply the standard of Rule 15(a)(2) applicable to motions to amend a

pleading. Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 521

(7th Cir. 2015). Under that standard, I should freely give Kingsley leave to amend his

complaint “if justice so requires.” Fed. R. Civ. P. 15(a)(2).

       Kingsley contends that I erred by inferring that defendants were collecting his urine

samples as a condition of his extended supervision, not as a condition of his pretrial release.

He explains in a declaration that although he was subject to conditions of extended supervision

at the time, the urine collection was imposed as a condition of pretrial release in a separate

criminal matter. Dkt. 14. Because a person on pretrial release has a greater reasonable

expectation of privacy under the Fourth Amendment than does a probationer, see Griffin v.

Wisconsin, 483 U.S. 868, 874 (1987), Kingsley asks me to reconsider my conclusion that the

strip searches were constitutional. But the standard is not significantly different: regardless of

whether Kingsley was required to provide urine samples as a condition of pretrial release or of


                                                2
        Case: 3:20-cv-00255-jdp Document #: 19 Filed: 11/19/20 Page 3 of 4




probation, the Fourth Amendment requires me to weigh the degree to which the method of the

searches intruded on Kingsley’s privacy against the degree to which the searches were needed

to serve legitimate governmental interests, Wyoming v. Houghton, 526 U.S. 295, 300 (1999). As

I explained in my previous order, the searches that Kingsley describes were conducted to serve

a legitimate governmental interest—ensuring that Kingsley did not substitute another urine

sample for his own. Nothing in his complaint suggested that the searches performed by

defendants went beyond what was required to serve the governmental interest at issue. See

BNSF Railway Co. v. United States Department of Transportation, 566 F.3d 200 (D.C. Cir. 2009)

(upholding virtually identical searches performed prior to urine collection from railway

employees). So even though Kingsley has identified a factual error, it didn’t meaningfully affect

my analysis, so that error doesn’t warrant relief.

       But Kingsley also says that he included only a few allegations about the searches in his

complaint because he believed that was sufficient to satisfy Rule 8(a)(2), which requires a

complaint to include “a short and plain statement of the claim showing that the pleader is

entitled to relief.” He says that if he had known that more factual allegations were required, he

could have cured the defects in his initial complaint by providing more details about the

searches.

       Kingsley hasn’t submitted a proposed amended complaint, nor does he explain what

allegations he would include, so he hasn’t shown that I should alter or amend the judgment.

Even though Kingsley is an experienced pro se litigator, I must still hold his filings to a less

demanding standard than those drafted by lawyers. Arnett v. Webster, 658 F.3d 742, 751 (7th

Cir. 2011). So I will give Kingsley a short time to file an amended complaint to provide more




                                                3
        Case: 3:20-cv-00255-jdp Document #: 19 Filed: 11/19/20 Page 4 of 4




details about the searches. Kingsley should review my prior screening order, which explains the

problems with his previous complaint.

       I will rule on his motion to alter or amend the judgment once I receive his amended

complaint. If I conclude after screening his amended complaint that Kingsley has stated a claim

on which relief may be granted, I will vacate the order and judgment dismissing this case. If

Kingsley does not file an amended complaint by the deadline set below, or I conclude that he

still does not state a claim for relief, my prior order dismissing this case will stand.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Michael B. Kingsley’s motion for leave to submit an amended complaint,
          Dkt. 12, is GRANTED. The court reserves a ruling on his motion to alter or amend
          the judgment, Dkt. 13.

       2. Kingsley may have until December 10, 2020, to submit an amended complaint.

       3. Kingsley’s motion under Rule 52(b), Dkt. 16, is DENIED.

       Entered November 19, 2020.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 4
